Case: 16-16983     Date Filed: 09/27/2017   Page: 1 of 5


                                                              [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 16-16983
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:16-cr-00235-MHC-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

WALTER RAY HAMILTON,

                                                               Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                               (September 27, 2017)

Before MARTIN, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Walter Ray Hamilton appeals the 75-month sentence he received after

pleading guilty to one count of conspiracy to possess with the intent to distribute

marijuana, in violation of 21 U.S.C. § 846, and one count of maintaining a drug-
              Case: 16-16983     Date Filed: 09/27/2017   Page: 2 of 5


involved premises, in violation of 21 U.S.C. §§ 856(a)(1), 860(a). After careful

review, we affirm Hamilton’s sentence and remand for the limited purpose of

correcting clerical errors in the judgment.

                                         I.
      At sentencing, Hamilton admitted that he leased a home in Chamblee,

Georgia, which he operated as a “stash house” for a drug trafficking organization.

He did not dispute the presentence investigation report (“PSR”) saying that in June

2014, U.S. Drug Enforcement Administration agents saw Hamilton unload boxes

from two cars that stopped at the stash house. The agents also saw Hamilton’s

codefendants leave the stash house with a container, get in a truck, and drive away.

When the agents stopped and searched that truck, they found 3.996 kilograms of

cocaine. A few days later, agents watched Hamilton put something in a car. When

they stopped and searched that car, they found 6 kilograms of marijuana. Later

that same day, agents saw Hamilton and his codefendants drive away from the

stash house in four separate cars. They stopped and searched the car Hamilton was

in and found, among other things, a list of tracking numbers for packages, one of

which contained 10 kilograms of marijuana. They also stopped and searched

Hamilton’s codefendants’ cars and found 55 kilograms of marijuana. In searching

the stash house, the agents found another 4.4 kilograms of marijuana.




                                          2
              Case: 16-16983     Date Filed: 09/27/2017   Page: 3 of 5


      To arrive at Hamilton’s offense level, the PSR counted the amounts of

cocaine and marijuana the agents seized from the stash house, the cars leaving the

stash house, and the package from the list of tracking numbers. Based on the

weight of these drugs and other facts, the PSR determined Hamilton’s guideline

imprisonment range was 87 to 108 months.

      Hamilton objected to the PSR’s inclusion of the 3.996 kilograms of cocaine

in calculating his offense level. At sentencing, he argued there was no evidence of

him “touching, carrying, [or] speaking about the cocaine.” Instead, Hamilton

contended he knew only about the marijuana and his role in the conspiracy was

limited to marijuana. The district court overruled the objection. The court found

Hamilton had been directly involved with the people who used the stash house,

which he ran for the conspiracy. The district court thus found the cocaine could be

attributed to Hamilton under either of two theories of “relevant conduct” from the

United States Sentencing Guidelines (“USSG”): aiding and abetting, USSG

§ 1B1.3(a)(1)(A), or jointly undertaken criminal activity, id. § 1B1.3(a)(1)(B).

      The district court sentenced Hamilton to 75-months imprisonment. This

appeal followed.

                                        II.

      Hamilton argues on appeal that the district court erred in holding him

responsible under USSG § 1B1.3 for the 3.996 kilograms of cocaine the agents


                                          3
              Case: 16-16983    Date Filed: 09/27/2017   Page: 4 of 5


found when they searched his codefendants’ truck. He says it was not reasonably

foreseeable that the drug conspiracy included cocaine. We review de novo

whether the district court correctly applied USSG § 1B1.3. United States v.

McCrimmon, 362 F.3d 725, 728 (11th Cir. 2004) (per curiam).

      Section 1B1.3(a)(1)(A) says a defendant’s base offense level “shall be

determined” from “all acts and omissions committed, aided, abetted, counseled,

commanded, induced, procured, or willfully caused by the defendant.” Id. “A

defendant’s accountability under subsection (a)(1)(A) is not limited by what is

reasonably foreseeable because the reasonable foreseeability requirement only

applies to the conduct of others.” United States v. Alvarez-Coria, 447 F.3d 1340,

1344 (11th Cir. 2006) (per curiam).

      On this record, Hamilton can be sentenced for the cocaine because he aided

and abetted the trafficking of the drugs through the stash house. See id.; United

States v. Gomez, 905 F.2d 1513, 1513–14 (11th Cir. 1990). Hamilton leased and

ran the stash house for the conspiracy. He also unloaded boxes from cars into the

stash house on the same day his codefendants left the stash house with the cocaine.

Because Hamilton can be sentenced for the cocaine on the basis of his own

conduct, we need not question whether it was reasonably foreseeable to Hamilton

that cocaine was part of the conspiracy. See Alvarez-Coria, 447 F.3d at 1344

(“Whether the presence of [a specific drug] was reasonably foreseeable to [the

                                         4
              Case: 16-16983     Date Filed: 09/27/2017     Page: 5 of 5


defendant] is immaterial because [the defendant] is being held accountable for his

own conduct, not the conduct of his co-conspirators.”). The district court therefore

did not err in including the cocaine when sentencing Hamilton.

                                        III.
      The government requests that we remand to the district court to correct

clerical errors in the judgment under Federal Rule of Criminal Procedure 36. The

judgment makes three clerical errors: (1) it says that Hamilton pled guilty only to

Count Two; (2) it lists Count One as including cocaine and marijuana; and (3) it

states that Hamilton must serve a three-year term of supervised release after his

imprisonment. However, Hamilton pled guilty to Count One as to the marijuana,

but not the cocaine. And at sentencing, the district court ordered Hamilton to serve

concurrent terms of supervised release of three years as to Count One and six years

as to Count Two. We therefore remand to the district court for the limited purpose

of correcting these errors in the judgment under Rule 36.

      AFFIRMED IN PART AND REMANDED IN PART.




                                          5